 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                2:18-MC-00061-KJM-DB
12                         Plaintiff,
13                 v.                                         CONSENT JUDGMENT OF FORFEITURE
14   APPROXIMATELY $7,800.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On or about December 1, 2017, agents with the United States Postal Inspection Service

19 (“USPIS”) seized approximately $7,800.00 in U.S. Currency (“the defendant currency”) from Daniel

20 Walker (“Walker”) during a parcel interdiction at the Processing and Distribution Center located in

21 West Sacramento, California.

22          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice

23 to all known potential claimants and publishing notice to all others. On or about February 5, 2018,

24 USPIS received a claim from Walker asserting an ownership interest in the defendant currency.

25          3.     The United States represents that it could show at a forfeiture trial that on December 1,

26 2017, USPIS conducted a parcel interdiction at the Processing and Distribution Center located at 3775

27 Industrial Boulevard, West Sacramento, California. During the interdiction, law enforcement officials

28 identified a parcel that bore markers consistent with parcels used for shipping contraband. The
                                                        1
                                                                                     Consent Judgment of Forfeiture
 1 package was addressed to Daniel Walker, 1804 N. Old Stage Rd, Mt. Shasta, California, 96061, with

 2 the following return address: Raeanne Castillo, 239 Trolley Road, Summerville, South Carolina,

 3 29483.

 4          4.      The United States represents that it could further show at a forfeiture trial that law

 5 enforcement officials contacted Walker, who denied any knowledge of the parcel and stated he was

 6 not expecting any parcels from South Carolina. Walker gave consent for law enforcement officials to

 7 open the parcel and the parcel contained a vacuum-sealed plastic bag with $7,800 in cash. In addition

 8 to this parcel, law enforcement officials seized a second priority parcel addressed to Walker from

 9 Michelle Walker at 21 Woodbine Dr., East Hampton, New York, 11937. Walker gave consent for law

10 enforcement officials to open the second parcel and it contained 88 vaporizer cartridges of Butane

11 Hash Oil.

12          5.      The United States represents that it could further show at a forfeiture trial that the

13 parcel was presented to a drug detection dog, who positively alerted to the presence of the odor of

14 narcotics.

15          6.      The United States could further show at a forfeiture trial that the defendant currency is

16 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

17          7.      Without admitting the truth of the factual assertions contained in this stipulation,

18 claimant Walker specifically denies the same, and for the purpose of reaching an amicable resolution

19 and compromise of this matter, claimant Walker agrees that an adequate factual basis exists to support

20 forfeiture of the defendant currency. Walker acknowledged that he is the sole owner of the defendant

21 currency, and that no other person or entity has any legitimate claim of interest therein. Should any

22 person or entity institute any kind of claim or action against the government with regard to its

23 forfeiture of the defendant currency, claimant shall hold harmless and indemnify the United States, as

24 set forth below.

25          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as

26 this is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

27          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

28 which the defendant currency was seized.
                                                           2
                                                                                        Consent Judgment of Forfeiture
 1          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 2 Stipulation for Consent Judgment of Forfeiture.

 3          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 4 AND ADJUDGED:

 5          11.     The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

 6 and between the parties.

 7          12.     Upon entry of this Consent Judgment of Forfeiture, $4,800.00 of the Approximately

 8 $7,800.00 in U.S. Currency, together with any interest that may have accrued on the total amount

 9 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

10 according to law.

11          13.     Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

12 $3,000.00 of the Approximately $7,800.00 in U.S. Currency shall be returned to claimant Daniel

13 Walker.

14          14.     The United States of America and its servants, agents, and employees and all other

15 public entities, their servants, agents and employees, are released from any and all liability arising out

16 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

17 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

18 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of

19 California Civil Code § 1542.

20          15.     No portion of the stipulated settlement, including statements or admissions made

21 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

22 Rules of Evidence.

23          16.     All parties will bear their own costs and attorney’s fees.

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          3
                                                                                      Consent Judgment of Forfeiture
 1         17.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 2 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 3 for the seizure of the above-described defendant currency.

 4         IT IS SO ORDERED.
 5 DATED: November 28, 2018.

 6

 7
                                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                                    Consent Judgment of Forfeiture
